

113 S2480 RS: Nevada Native Nations Land Act
U.S. Senate
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 545113th CONGRESS2d SessionS. 2480IN THE SENATE OF THE UNITED STATESJune 17, 2014Mr. Reid (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Tester, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Secretary of the Interior to convey certain Federal land to Elko County, Nevada, and
			 to take land into trust for certain Indian tribes, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Nevada Native Nations Land Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.TITLE I—Elko Motocross land conveyanceSec. 101. Definitions.Sec. 102. Conveyance of land to county.TITLE II—Conveyance of land to Indian tribesSec. 201. Conveyance of land to be held in trust for certain Indian tribes.Sec. 202. Administration.2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior.IElko Motocross land conveyance101.DefinitionsIn this title:(1)CityThe term city means the city of Elko, Nevada.(2)CountyThe term county means the county of Elko, Nevada.(3)MapThe term map means the map entitled Elko Motocross Park and dated January 9, 2010.102.Conveyance of land to county(a)In generalAs soon as practicable after the date of enactment of this Act, subject to valid existing rights
			 and this section, the Secretary shall convey to the
			 county, without consideration, all right, title, and interest of the
			 United States in and to the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) consists of approximately 275 acres of land managed by the
			 Bureau of Land Management, Elko District, Nevada, as generally depicted on
			 the map as Elko Motocross Park.(c)Map and legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize the
			 legal description of the parcel to be conveyed under this section.(2)Minor errorsThe Secretary may correct any minor error in—(A)the map; or(B)the legal description.(3)AvailabilityThe map and legal description shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.(d)Use of conveyed landThe land conveyed under this section shall be used only as a motocross, bicycle, off-highway
			 vehicle, or stock car racing area, or for any other public purpose
			 consistent with uses allowed under the Act of June 14, 1926 (commonly
			 known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(e)Administrative costsThe Secretary shall require the county to pay all survey costs and other administrative costs
			 necessary for the preparation and completion of any patents for, and
			 transfers of title to, the land described in subsection (b).(f)ReversionIf the land conveyed under this section ceases to be used for a public purpose in accordance with
			 subsection (d), the land shall, at the discretion of the Secretary, revert
			 to the United States.IIConveyance of land to Indian tribes201.Conveyance of land to be held in trust for certain Indian tribes(a)Te-Moak Tribe
			 of Western Shoshone Indians of Nevada (Elko Band)(1)Definition of mapIn this subsection, the term map means the map entitled Te-moak Tribal Land Expansion, dated September 30, 2008, and on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—(A)is held in trust by the United States for the benefit of the Te-Moak Tribe
			 of Western Shoshone Indians of Nevada (Elko Band); and(B)shall be part of the reservation of the Te-Moak Tribe
			 of Western Shoshone Indians of Nevada (Elko Band).(3)Description of landThe land referred to in paragraph (2) is the approximately 373 acres of land administered by the
			 Bureau of Land Management as generally depicted on the map as Lands to be Held in Trust.(b)Conveyance of land To be held in trust for the Fort McDermitt Paiute and Shoshone Tribe(1)Definition of mapIn this subsection, the term map means the map entitled Fort McDermitt Indian Reservation Expansion Act, dated February 21, 2013, and on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—(A)is held in trust by the United States for the benefit of the Fort McDermitt
			 Paiute and Shoshone Tribe; and(B)shall be part of the reservation of the Fort McDermitt
			 Paiute and Shoshone Tribe.(3)Description of landThe land referred to in paragraph (2) is the approximately 19,094 acres of land administered by
			 the Bureau of Land Management as generally depicted on the map as Reservation Expansion Lands.(c)Conveyance of land To be held in trust for the Shoshone Paiute Tribes(1)Definition of mapIn this subsection, the term map means the map entitled Mountain City Administrative Site Proposed Acquisition, dated July 29, 2013, and on file and available for public inspection in the appropriate
			 offices of the Forest Service.(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—(A)is held in trust by the United States for the benefit of the Shoshone Paiute
			 Tribes of the Duck Valley Indian Reservation; and(B)shall be part of the reservation of the Shoshone Paiute
			 Tribes of the Duck Valley Indian Reservation.(3)Description of landThe land referred to in paragraph (2) is the approximately 82 acres of land administered by the
			 Forest Service as generally depicted on the map as Proposed Acquisition Site.(d)Transfer of land To be held in trust for the Summit Lake Paiute Tribe(1)Definition of mapIn this section, the term map means the map entitled Summit Lake Indian Reservation Conveyance, dated February 28, 2013, and on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—(A)is held in trust by the United States for the benefit of the Summit Lake
			 Paiute Tribe; and(B)shall be part of the reservation of the Summit Lake
			 Paiute Tribe.(3)Description of landThe land referred to in paragraph (2) is the approximately 941 acres of land administered by the
			 Bureau of Land Management as generally depicted on the map as Reservation Conveyance Lands.(e)Transfer of land To be held in trust for the Reno-Sparks Indian Colony land(1)Definition of mapIn this subsection, the term map means the map entitled Reno-Sparks Indian Colony Expansion, dated June 11, 2014, and on file and available for public inspection in the appropriate offices
			 of the Bureau of Land Management.(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—(A)is held in trust by the United States for the benefit of the Reno-Sparks
			 Indian Colony; and(B)shall be part of the reservation of the Reno-Sparks
			 Indian Colony.(3)Description of landThe land referred to in paragraph (2) is the approximately 13,434 acres of land administered by
			 the Bureau of Land Management as generally depicted on the map as RSIC Amended Boundary.(f)Transfer of land To be held in trust for the Pyramid Lake Paiute Tribe(1)MapIn this subsection, the term map means the map entitled Pyramid Lake Indian Reservation Expansion, dated June 9, 2014, and on file and available for public inspection in the appropriate offices of
			 the Bureau of Land Management.(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (1)—(A)is held in trust by the United States for the benefit of the Pyramid Lake
			 Paiute Tribe; and(B)shall be part of the reservation of the Pyramid Lake
			 Paiute Tribe.(3)Description of landThe land referred to in paragraph (2) is the approximately 30,669 acres of land administered by
			 the Bureau of Land Management as generally depicted on the map as Reservation Expansion Lands.(g)Transfer of land To be held in trust for the Te-Moak Tribe of Western Shoshone Indians of Nevada
			 (South Fork Band)(1)Release of wilderness study area(A)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1782(c)), the Red Spring wilderness study area has
			 been adequately studied for wilderness designation.(B)ReleaseThe public land described in subparagraph (A) is no longer subject to section 603(c) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).(2)Transfer of land to be held in trust for the Te-Moak Tribe of Western Shoshone Indians of Nevada
			 (South Fork Band)(A)Definition of mapIn this paragraph, the term map means the map entitled South Fork Indian Reservation Expansion, dated June 9, 2014, and on file and available for public inspection in the appropriate offices of
			 the Bureau of Land Management.(B)Conveyance of land(i)In generalSubject to clause (ii) and all valid existing rights, all right, title, and interest of the United
			 States in and to the
			 land described in subparagraph (C)—(I)is held in trust by the United States for the benefit of the Te-Moak Tribe of Western Shoshone
			 Indians of Nevada (South Fork Band); and(II)shall be part of the reservation of the Te-Moak Tribe of Western Shoshone Indians of Nevada (South
			 Fork Band).(ii)ExceptionThe oversight and renewal of all oil and gas leases in existence on the date of the enactment of
			 this Act shall remain the responsibility of the Bureau of Land Management
			 in consultation with the South Fork Band Council.(C)Description of landThe land referred to in subparagraph (B) is the approximately 28,162 acres of land administered by
			 the
			 Bureau of Land Management as generally depicted on the map as Reservation Expansion Lands.202.Administration(a)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a
			 survey of the boundary lines to establish the boundaries of the land taken
			 into trust for each Indian tribe under section 201.(b)Use of trust land(1)GamingLand taken into trust under section 201 shall not be eligible, or considered to have been taken
			 into trust, for class II gaming or class III gaming (as those terms are
			 defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C.
			 2703)).(2)General uses(A)In generalEach Indian tribe for which land is taken into trust under section 201 shall use the land taken
			 into trust under that section only for—(i)traditional and customary uses;(ii)stewardship conservation for the benefit of the Indian tribe;(iii)residential or recreational development;(iv)renewable energy development; or(v)mineral development.(B)Other usesIf an Indian tribe for which land is taken into trust under section 201 uses any portion of the
			 land taken into trust under that section for a purpose other
			 than a purpose described in subparagraph (A), that Indian tribe shall pay
			 to the
			 Secretary an amount that is equal to the fair market value of the portion
			 of the land, as determined by an appraisal.(C)AppraisalThe Secretary shall determine the fair market value of the land under paragraph (2)(B) based on an
			 appraisal that is performed in accordance with—(i)the Uniform Appraisal Standards for Federal Land Acquisitions;(ii)the Uniform Standards of Professional Appraisal Practices; and(iii)any other applicable law (including regulations).(3)Thinning; landscape restorationWith respect to the land taken into trust under section 201, the Secretary, in consultation and
			 coordination with the applicable Indian tribe, may carry out any fuel 
			 reduction and other
			 landscape restoration activities, including restoration of sage grouse
			 habitat, on the land that is beneficial to the Indian tribe and the Bureau
			 of
			 Land Management.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Nevada Native Nations Land Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.TITLE I—Elko Motocross land conveyanceSec. 101. Definitions.Sec. 102. Conveyance of land to county.TITLE II—Conveyance of land to Indian tribesSec. 201. Conveyance of land to be held in trust for certain Indian tribes.Sec. 202. Administration.2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior.IElko Motocross land conveyance101.DefinitionsIn this title:(1)CityThe term city means the city of Elko, Nevada.(2)CountyThe term county means the county of Elko, Nevada.(3)MapThe term map means the map entitled Elko Motocross Park and dated January 9, 2010.102.Conveyance of land to county(a)In generalAs soon as practicable after the date of enactment of this Act, subject to valid existing rights
			 and such terms and conditions as the Secretary determines to be necessary
			 and after agreement from the county, the Secretary shall convey to the
			 county, without consideration, all right, title, and interest of the
			 United States in and to the land described in subsection (b).(b)Description of landThe land referred to in subsection (a) consists of approximately 275 acres of land managed by the
			 Bureau of Land Management, Elko District, Nevada, as generally depicted on
			 the map as Elko Motocross Park.(c)Map and legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize the
			 legal description of the parcel to be conveyed under this section.(2)Minor errorsThe Secretary may correct any minor error in—(A)the map; or(B)the legal description.(3)AvailabilityThe map and legal description shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.(d)Use of conveyed landThe land conveyed under this section shall be used only as a motocross, bicycle, off-highway
			 vehicle, or stock car racing area, or for any other public purpose
			 consistent with uses allowed under the Act of June 14, 1926 (commonly
			 known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(e)Administrative costsThe Secretary shall require the county to pay all survey costs and other administrative costs
			 necessary for the preparation and completion of any patents for, and
			 transfers of title to, the land described in subsection (b).(f)ReversionIf the land conveyed under this section ceases to be used for a public purpose in accordance with
			 subsection (d), the land shall, at the discretion of the Secretary, revert
			 to the United States.IIConveyance of land to Indian tribes201.Conveyance of land to be held in trust for certain Indian tribes(a)Te-Moak Tribe
			 of Western Shoshone Indians of Nevada (Elko Band)(1)Definition of mapIn this subsection, the term map means the map entitled Te-moak Tribal Land Expansion, dated September 30, 2008, and on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—(A)is held in trust by the United States for the benefit of the Te-Moak Tribe
			 of Western Shoshone Indians of Nevada (Elko Band); and(B)shall be part of the reservation of the Te-Moak Tribe
			 of Western Shoshone Indians of Nevada (Elko Band).(3)Description of landThe land referred to in paragraph (2) is the approximately 373 acres of land administered by the
			 Bureau of Land Management as generally depicted on the map as Lands to be Held in Trust.(b)Conveyance of land to be held in trust for the Fort McDermitt Paiute and Shoshone Tribe(1)Definition of mapIn this subsection, the term map means the map entitled Fort McDermitt Indian Reservation Expansion Act, dated February 21, 2013, and on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—(A)is held in trust by the United States for the benefit of the Fort McDermitt
			 Paiute and Shoshone Tribe; and(B)shall be part of the reservation of the Fort McDermitt
			 Paiute and Shoshone Tribe.(3)Description of landThe land referred to in paragraph (2) is the approximately 19,094 acres of land administered by
			 the Bureau of Land Management as generally depicted on the map as Reservation Expansion Lands.(c)Conveyance of land to be held in trust for the Shoshone Paiute Tribes(1)Definition of mapIn this subsection, the term map means the map entitled Mountain City Administrative Site Proposed Acquisition, dated July 29, 2013, and on file and available for public inspection in the appropriate
			 offices of the Forest Service.(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—(A)is held in trust by the United States for the benefit of the Shoshone Paiute
			 Tribes of the Duck Valley Indian Reservation; and(B)shall be part of the reservation of the Shoshone Paiute
			 Tribes of the Duck Valley Indian Reservation.(3)Description of landThe land referred to in paragraph (2) is the approximately 82 acres of land administered by the
			 Forest Service as generally depicted on the map as Proposed Acquisition Site.(d)Transfer of land to be held in trust for the Summit Lake Paiute Tribe(1)Definition of mapIn this section, the term map means the map entitled Summit Lake Indian Reservation Conveyance, dated February 28, 2013, and on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—(A)is held in trust by the United States for the benefit of the Summit Lake
			 Paiute Tribe; and(B)shall be part of the reservation of the Summit Lake
			 Paiute Tribe.(3)Description of landThe land referred to in paragraph (2) is the approximately 941 acres of land administered by the
			 Bureau of Land Management as generally depicted on the map as Reservation Conveyance Lands.(e)Transfer of land to be held in trust for the Reno-Sparks Indian Colony land(1)Definition of mapIn this subsection, the term map means the map entitled Reno-Sparks Indian Colony Expansion, dated June 11, 2014, and on file and available for public inspection in the appropriate offices
			 of the Bureau of Land Management.(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (3)—(A)is held in trust by the United States for the benefit of the Reno-Sparks
			 Indian Colony; and(B)shall be part of the reservation of the Reno-Sparks
			 Indian Colony.(3)Description of landThe land referred to in paragraph (2) is the approximately 13,434 acres of land administered by
			 the Bureau of Land Management as generally depicted on the map as RSIC Amended Boundary.(f)Transfer of land to be held in trust for the Pyramid Lake Paiute Tribe(1)MapIn this subsection, the term map means the map entitled Pyramid Lake Indian Reservation Expansion, dated July 26, 2014, and on file and available for public inspection in the appropriate offices
			 of
			 the Bureau of Land Management.(2)Conveyance of landSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in paragraph (1)—(A)is held in trust by the United States for the benefit of the Pyramid Lake
			 Paiute Tribe; and(B)shall be part of the reservation of the Pyramid Lake
			 Paiute Tribe.(3)Description of landThe land referred to in paragraph (2) is the approximately 11,719 acres of land administered by
			 the Bureau of Land Management as generally depicted on the map as Reservation Expansion Lands.202.Administration(a)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a
			 survey of the boundary lines to establish the boundaries of the land taken
			 into trust for each Indian tribe under section 201.(b)Use of trust land(1)GamingLand taken into trust under section 201 shall not be eligible, or considered to have been taken
			 into trust, for class II gaming or class III gaming (as those terms are
			 defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C.
			 2703)).(2)Thinning; landscape restorationWith respect to the land taken into trust under section 201, the Secretary, in consultation and
			 coordination with the applicable Indian tribe, may carry out any fuel 
			 reduction and other
			 landscape restoration activities, including restoration of sage grouse
			 habitat, on the land that is beneficial to the Indian tribe and the Bureau
			 of
			 Land Management.August 26, 2014Reported with an amendment